                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                          )
                                )         CASE NO: 3:17-bk-04581
Christopher Reinhart Tordsen    )
xxx-xx-3063                     )
                                )
Michelle Dawn Tordsen           )
xxx-xx-2620                     )         CHAPTER 13
Debtors and Movants             )         JUDGE MARIAN F. HARRISON
THE DEADLINE FOR FILING A TIMELY RESPONSE IS: APRIL 15, 2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: APRIL 22, 2020, 8:30 a.m.,
Courtroom 1, Customs House, 701 Broadway, Nashville, TN. 37203

     NOTICE OF MOTION TO MODIFY PLAN TO TEMPORARILY SUSPEND CHAPTER 13 PLAN
            PAYMENTS DUE TO IMPACT OF COVID-19 FOR A PERIOD OF 60 DAYS

        Debtors have asked the court for the following relief: to temporarily suspend chapter 13 plan payments
due to impact of COVID-19 for a period of 60 days.

       YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion by
entering the attached order, or if you want the court to consider your views on the motion, then on or before the
response date stated above, you or your attorney must:

1.      File with the court your response or objection explaining your position. Please note: the Bankruptcy Court
        for the Middle District of Tennessee requires electronic filing. Any response or objection you wish to file
        must be submitted electronically. To file electronically, you or your attorney must go to the court website
        and follow the instructions at: <https://ecf.tnmb.uscourts.gov>.

        If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615) 736-5584. You may also
        visit the Bankruptcy Court in person at: 701 Broadway, 1st Floor, Nashville, TN (Monday - Friday, 8:00 A.M. - 4:00
        P.M.).

2.      Your response must state the deadline for filing responses, the date of the scheduled hearing and the motion to
        which you are responding.

        If a response is filed before the deadline stated above, the hearing will be held at the time and place
indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING DATE. You may check
whether a timely response has been filed by viewing the case on the court’s website at
https://ecf.tnmb.uscourts.gov.

       If you or your attorney does not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter the attached order granting that relief.

Date:      March 24, 2020                                       /s/ Jon Daniel Long
                                                                Jon Daniel Long Reg. #31211
                                                                Attorney for Debtor
                                                                302 42nd Ave. No.
                                                                Nashville, TN 37209
                                                                615-386-0075
                                                                ecfmail@tennessee-bankruptcy.com


        Case 3:17-bk-04581        Doc 61     Filed 03/24/20 Entered 03/24/20 15:45:41                Desc Main
                                             Document     Page 1 of 6
                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                 )
                                       )           CASE NO: 3:17-bk-04581
Christopher Reinhart Tordsen           )
xxx-xx-3063                            )
                                       )
Michelle Dawn Tordsen                  )
xxx-xx-2620                            )           CHAPTER 13
Debtors and Movants                    )           JUDGE MARIAN F. HARRISON

    MOTION TO MODIFY PLAN TO TEMPORARILY SUSPEND CHAPTER 13 PLAN

         PAYMENTS DUE TO IMPACT OF COVID-19 FOR A PERIOD OF 60 DAYS

       Comes Christopher Reinhart Tordsen and Michelle Dawn Tordsen, by and through counsel,

and hereby moves this court for an order temporarily suspending chapter 13 plan payments for a period

of 60 days.

In support of the motion, movants would show the following:

   1. The Debtors’ income has been impacted by the COVID-19 pandemic. Refer to the attached

       statement by the Debtor(s).

   2. Despite Debtors’ best efforts, funding of the plan will leave the Debtors without sufficient

       income to meet necessary living expenses.

Debtors proposes:

   1. During the period of suspension, the Trustee refund to the Debtors any funds received.

   2. After the period of suspension, plan payments remain at $410.53 BI-WEEKLY.

   3. The guaranteed minimum dividend to allowed unsecured claim remain at 0%.

   4. After the period of suspension, the Debtors make all future payments in accordance with the

       confirmed Chapter 13 plan.




Case 3:17-bk-04581       Doc 61      Filed 03/24/20 Entered 03/24/20 15:45:41            Desc Main
                                     Document     Page 2 of 6
        WHEREFORE, PREMISES CONSIDERED, Christopher Reinhart Tordsen and Michelle

Dawn Tordsen pray for an order temporarily suspending chapter 13 plan payments for a period of 60

days.

                                     Respectfully submitted,

                                     /s/Jon Daniel Long
                                     Jon Daniel Long Reg. #31211
                                     Attorney for Debtor
                                     302 42nd Ave. No.
                                     Nashville, Tennessee 37209
                                     (615) 386-0075 phone (615) 864-8419 fax
                                     ecfmail@tennessee-bankruptcy.com




Case 3:17-bk-04581      Doc 61    Filed 03/24/20 Entered 03/24/20 15:45:41           Desc Main
                                  Document     Page 3 of 6
                                                 Draft


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                  )
                                        )           CASE NO: 3:17-bk-04581
Christopher Reinhart Tordsen            )
xxx-xx-3063                             )
                                        )
Michelle Dawn Tordsen                   )
xxx-xx-2620                             )           CHAPTER 13
Debtors and Movants                     )           JUDGE MARIAN F. HARRISON


 ORDER MODIFYING PLAN TO TEMPORARILY SUSPEND DEBTORS’ CHAPTER
            13 PLAN PAYMENTS FOR A PERIOD OF 60 DAYS

          Upon consideration of Debtors’ Motion to Suspend Chapter 13 Plan Payments due to

impact of COVID-19, it appears to the Court that notice of said motion pursuant to LBR 9013 has

been given. It further appears to the Court no objections, responses or otherwise have been filed

within the twenty-one (21) day response period. It is therefore:

          ORDERED, that the Debtors’ Chapter 13 plan payments be suspended for a period of 60

days beginning upon entry of this order. It is further

          ORDERED, that the Chapter 13 Trustee shall refund any funds received to the Debtors

during the period of suspension. It is further

          ORDERED, that it is the obligation of the Debtors to make all future payments after the

expiration of this temporary suspension in accordance with the confirmed Chapter 13 plan. It is

further




Case 3:17-bk-04581        Doc 61    Filed 03/24/20 Entered 03/24/20 15:45:41          Desc Main
                                    Document     Page 4 of 6
       ORDERED that the guaranteed minimum dividend payable to the general unsecured

creditors and the treatment of all secured creditors shall not be modified. It is further

       ORDERED that plan payments after the period of suspension remain at $410.53 per

month. It is further

       ORDERED that no other terms of the confirmation order are modified.

       IT IS SO ORDERED.


         This Order Was Signed and Entered Electronically as Indicated at the Top of the First Page.




Approved for Entry:

/s/Jon Daniel Long
Jon Daniel Long Reg. #31211
Attorney for Debtor
302 42nd Ave. No.
Nashville, Tennessee 37209
(615) 386-0075
(615) 864-8419 fax
ecfmail@tennessee-bankruptcy.com




Case 3:17-bk-04581        Doc 61      Filed 03/24/20 Entered 03/24/20 15:45:41                   Desc Main
                                      Document     Page 5 of 6
                                      Exhibit A
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                  )
                                        )           CASE NO: 3:17-bk-04581
Christopher Reinhart Tordsen            )
xxx-xx-3063                             )
                                        )
Michelle Dawn Tordsen                   )
xxx-xx-2620                             )           CHAPTER 13
Debtors and Movants                     )           JUDGE MARIAN F. HARRISON

                                    STATEMENT OF DEBTOR

        Debtor, Christopher Reinhart Tordsen, states the following is true to the best of my knowledge,

information, and belief:

    1. I am currently employed at SPSI, in Maple Grove, MN, as a Service Manager.

    1. Due to the impacts of Covid-19, my income has been reduced by 50% beginning this week.



                                               /s/ Christopher Reinhart Tordsen
                                               Christopher Reinhart Tordsen
                                               Debtor




Case 3:17-bk-04581         Doc 61   Filed 03/24/20 Entered 03/24/20 15:45:41               Desc Main
                                    Document     Page 6 of 6
